Judge Brooke
pronounced the following opinion of the court:
“ The bail having waived his plea, and confessed the judgment, the court considers the office judgment as having the same effect against the other defendants as if it had never been suspended; and, though it would have been irregular, according to the decision of Brooke v. Gordon in this court, it being for a greater amount than the demand in the declaration, yet, under the operation of the act of 1805, to regulate the practice of the dis-met, county, and corporation courts, (by:;the first section oí which act the clerk is authorized to issue an execution for interest as well as principal,) no injury is done the defendants; because if the office judgment in this case had been for no more than the principal sum de*336manded in the declaration, and had not been set aside,' the clerk would have included the interest in the execu* tion. The judgment, therefore, is affirmed.”